DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), 386(c) or 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/610,320, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application fails to divulge a proximal portion of the guide wire lumen tube configured to penetrate a wall of the handle, the guide wire lumen includes a first tube on a distal side and a second tube on a proximal side, a distal end of the second tube is provided with a tapered portion configured to receive a guide wire, and the handle further includes a rotatable dial, the outer sheath being fixed to the rotatable dial. Accordingly, claims 1-10 and 15 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. (US 2016/0278805).
Regarding claim 1, an invention relating to rotating cutting instrument, Hatta discloses (Figs. 14-16) a medical device (200) for grinding substance inside a body lumen (Abstract), the medical device comprising: a rotatable tubular drive shaft (240); a treatment member (220) connected to the drive shaft so that rotation of the drive shaft results in rotation of the treatment member, and the rotation of the treatment member resulting in grinding of the substance inside the body lumen (Par. 0138, 0168, 0183); an outer sheath (270) configured to house the drive shaft (Par. 0148); a handle (390) located at a proximal portion of the drive shaft and at a proximal portion of the outer sheath (Fig. 14); a guide wire lumen tube (280 & 380) disposed within the tubular drive shaft and the treatment member, the guide wire lumen tube having a guide wire lumen (281; Par. 0149); a distal end of the guide wire lumen tube located at a distal end of the treatment member or distal to the distal end of the treatment member (Fig. 15; Par. 0150); and a proximal portion of the guide wire lumen tube configured to penetrate a wall (392) of the handle (Fig. 16).
Regarding claim 2, Hatta discloses the medical device according to claim 1. Hatta further disclose wherein a distal portion of the guide wire lumen tube is not fixed to the treatment member (Par. 0195).
Regarding claim 3, Hatta discloses the medical device according to claim 2. Hatta further discloses wherein the proximal portion of the guide wire lumen tube is fixed not to rotate [i.e. after element 380 has been twisted into a fixed position] (Par. 0165 & 0195).
Regarding claim 4, Hatta discloses the medical device according to claim 1. Hatta further discloses wherein the handle further includes a motor (96), the motor configured to rotationally drive the drive shaft (Par. 0160).
Regarding claim 5, Hatta discloses the medical device according to claim 2. Hatta further discloses (Figs. 15-16) wherein the guide wire lumen includes a first tube (280) on a distal side and a second tube (380) on a proximal side.
Regarding claim 6, Hatta discloses the medical device according to claim 5. Hatta further discloses wherein a distal end of the second tube is provided with a tapered portion configured to receive a guide wire, see annotated figure below.

    PNG
    media_image1.png
    366
    329
    media_image1.png
    Greyscale

Regarding claim 9, Hatta discloses the medical device according to claim 4. Hatta further discloses (Fig. 16) wherein a proximal portion of the guide wire lumen tube is fixed to the handle proximally of the motor with a bearing (342; Par. 0165).
Regarding claim 10, Hatta discloses the medical device according to claim 9. Hatta further discloses wherein the guide wire lumen tube is rotatable independently from the drive shaft (Par. 0195).
Claims 1-4, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shturman (US 5,314,438).
Regarding claim 1, an invention relating to rotating cutting instrument, Shturman discloses (Fig. 9) a medical device (Col. 5, lines 36-41) for grinding substance inside a body lumen (Abstract), the medical device comprising: a rotatable tubular drive shaft (50); a treatment member (40) connected to the drive shaft so that rotation of the drive shaft results in rotation of the treatment member, and the rotation of the treatment member resulting in grinding of the substance inside the body lumen (Col. 11, lines 50-53); an outer sheath (20) configured to house the drive shaft (Col. 6, lines 35-37); a handle (34) located at a proximal portion of the drive shaft and at a proximal portion of the outer sheath (Fig. 9); a guide wire lumen tube (100) disposed within the tubular drive shaft and the treatment member, the guide wire lumen tube having a guide wire lumen (Fig. 9; Col. 8, lines 31-36); a distal end of the guide wire lumen tube located at a distal end of the treatment member or distal to the distal end of the treatment member (Fig. 9); and a proximal portion of the guide wire lumen tube configured to penetrate a wall (A, see annotated figure below) of the handle.

    PNG
    media_image2.png
    271
    734
    media_image2.png
    Greyscale

Regarding claim 2, Shturman discloses the medical device according to claim 1. Shturman further disclose wherein a distal portion of the guide wire lumen tube is not fixed to the treatment member (Fig. 9; Col. 12, lines 31-37).
Regarding claim 3, Shturman discloses the medical device according to claim 2. Shturman further discloses wherein the proximal portion of the guide wire lumen tube is fixed not to rotate [i.e. secured by element 69] (Col. 12, lines 31-37).
Regarding claim 4, Shturman discloses the medical device according to claim 1. Shturman further discloses (Fig. 9) wherein the handle further includes a motor (35), the motor configured to rotationally drive the drive shaft (Col. 8, lines 7-8 & Col. 11, lines 53-57).
Regarding claim 7, Shturman discloses the medical device according to claim 2. Shturman further discloses (Fig. 9) wherein the guide wire lumen tube is a single tube [i.e. catheter (100)].
Regarding claim 9, Shturman discloses the medical device according to claim 4. Shturman further discloses (Fig. 9) wherein a proximal portion of the guide wire lumen tube is fixed to the handle proximally of the motor with a bearing (69; Col. 12, lines 31-37).
Regarding claim 10, Shturman discloses the medical device according to claim 9. Shturman further discloses wherein the guide wire lumen tube is rotatable independently from the drive shaft [i.e. it is rotatable when not secured by element 69 because there is no structure preventing the rotation of the guide wire lumen tube by hand] (Col. 12, lines 31-37).
Regarding claim 11, Shturman discloses (Fig. 9) a medical device (Col. 5, lines 36-41) for grinding substance inside a body lumen (Abstract), the medical device comprising: a rotatable tubular drive shaft (50); a treatment member (40) connected to the drive shaft so that rotation of the drive shaft results in rotation of the treatment member, and the rotation of the treatment member resulting in grinding of the substance inside the body lumen (Col. 11, lines 50-53); an outer sheath (20) configured to house the drive shaft (Col. 6, lines 35-37); an aspiration lumen (26) arranged between the outer sheath and the drive shaft, the aspiration lumen configured to aspirate substances inside the body lumen ground by the treating member (Col. 8, lines 16-18); a handle (34), the handle includes an aspiration port (67) and the aspiration port being in communication with the aspiration lumen (Col. 8, lines 16-18); a guide wire lumen tube (100) disposed within the treatment member, the drive shaft and the handle, the guide wire lumen tube having a guide wire lumen (Fig. 9; Col. 8, lines 31-36); and a distal end of the guide wire lumen tube being located at a distal end of the treatment member or distal to the distal end of the treatment member (Fig. 9).
Regarding claim 12, Shturman discloses the medical device according to claim 11. Shturman further discloses wherein a distal portion of the guide wire lumen tube is not fixed to the treatment member (Fig. 9; Col. 12, lines 31-37).
Regarding claim 13, Shturman discloses the medical device according to claim 11. Shturman further discloses wherein the proximal portion of the guide wire lumen tube is fixed not to rotate [i.e. secured by element 69] (Col. 12, lines 31-37).
Regarding claim 14, Shturman discloses the medical device according to claim 11. Shturman further discloses wherein a length of the guide wire lumen tube is longer than a length of the aspiration lumen [Note, the guide wire lumen tube extends distally beyond a distal end of the aspiration lumen and proximally beyond a proximal end of the aspiration lumen, hence the guide wire lumen tube is longer than the aspiration lumen] (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shturman (US 5,314,438) as applied to claim 1 above, and further in view of Boldue (US 2006/0100640).
Regarding claim 8, Shturman discloses the medical device according to claim 1. Shturman fails to disclose wherein the handle further includes a rotatable dial, the outer sheath being fixed to the rotatable dial.
In the analogous art of catheters, Boldue teaches (Fig. 1) wherein a handle (14) further includes a rotatable dial (26), an outer sheath (12) being fixed to the rotatable dial (Par. 0043-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boldue to have wherein the handle further includes a rotatable dial, the outer sheath being fixed to the rotatable dial. Doing so would allow the operative tool can be placed in a desired orientation with respect to tissue and also desirably configured to provide a mechanical advantage sufficient to translate relatively small increments of clinician control into relatively larger increments of guide tube deflection (Abstract), as taught by Boldue.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shturman (US 5,314,438) as applied to claim 11 above, and further in view of Boldue (US 2006/0100640).
Regarding claim 15, Shturman discloses the medical device according to claim 11. Shturman fails to disclose wherein the handle further includes a rotatable dial, the outer sheath being fixed to the rotatable dial.
In the analogous art of catheters, Boldue teaches (Fig. 1) wherein a handle (14) further includes a rotatable dial (26), an outer sheath (12) being fixed to the rotatable dial (Par. 0043-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boldue to have wherein the handle further includes a rotatable dial, the outer sheath being fixed to the rotatable dial. Doing so would allow the operative tool can be placed in a desired orientation with respect to tissue, and also desirably configured to provide a mechanical advantage sufficient to translate relatively small increments of clinician control into relatively larger increments of guide tube deflection (Abstract), as taught by Boldue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
	
	/C.U.I/              Examiner, Art Unit 3771